In a support proceeding, the husband appeals from an order of the Family Court, Kings County, dated September 3, 1976, which, after a hearing, awarded petitioner-respondent $35 per week for support. Order *838affirmed, without costs or disbursements. The Family Court did not abuse its discretion by ordering the husband to pay support. Although the separation of the parties occurred a short time after their marriage, a husband has a legal obligation to support his wife (Family Ct Act, § 412). Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.